In Mandamus. On motion to dismiss. Alternative writ granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondent’s brief.
Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.
O’Connor, C.J., dissents and would grant the motion to dismiss.